DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Two documents have been lined out on the information disclosure statement filed on 7/29/22, because said documents are not in the file. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the feature “a plate of polyimide-based polymeric material supporting the electrical circuit, and wherein the electrical circuit comprises electrically conductive tracks positioned on the plate”, as claimed in claims 3 and 16, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 25, which sensor data is being claimed; since, there are different sensors in the system.
In claims 26 and 27, which sensor acquisition parameter is being claimed; since,  there are different sensors in the system.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 3, 16-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Serra et al. (2017/0082164).
Re: claim 3, Serra shows a vehicle braking system, as in the present invention, comprising: 
a brake pad 101 comprising:
a support plate 102; 
a friction pad 103; and 
a force sensor 104;
an electrical circuit, as shown in figure 4, comprising electrical terminals arranged in a zone on the brake pad, the electrical terminals configured to receive signals from the force sensor; 
an electronic processor unit 1107 positioned external to the brake pad and within a wheel-well or on or in a wheel suspension system, see figure 2 and paragraph [0050], the electronic processor unit comprising:
an analog conditioning stage 1106 configured to condition the signals from the force sensor;
an analog to digital converter configured to convert the conditioned signals to digital signals, see paragraph [0052],
a data processor 20 configured to process data from the digital signals; and 
a transmitter 15 configured to transmit the data; and 
a thermal decoupler 1105, 116 that physically connects the electronic processor unit to the brake pad, that electrically connects the electronic processor unit to the electrical terminals, and that provides thermal decoupling of the electronic processor unit from the brake pad, the electronic processor unit positioned no farther than about 10cm from the brake pad, see paragraph [0050] wherein Serra states that the control unit can be located at or near each respective brake which would be no farther than about 10cm from the brake pad,
wherein the thermal decoupler 1105, 116 comprises a plate 116 of polyimide-based polymeric material supporting the electrical circuit, see figures 2, 4 and paragraph [0043], and wherein the electrical circuit comprises electrically conductive tracks positioned on the plate.
Re: claim 16, Serra shows a vehicle braking system, as in the present invention, comprising:
a brake pad 101 comprising a support plate 102 , a friction pad 104, and a sensor 104 at least partly embedded in the friction pad, the sensor configured to detect conditions of the brake pad and to output signals based on the conditions detected; and
an electronic processor unit 1107 comprising a power supply, wireless transmitter, and a microprocessor, the electronic processor unit positioned external to the brake pad and within a wheel-well or on or in a wheel suspension system, the electronic processor unit positioned apart from the brake pad would not be more than 10cm and connected to the brake pad by way of a thermal decoupler 1105, 116, see paragraphs [0050], [0052], wherein Serra states that the control unit can be located at or near each respective brake which would be not more than 10cm from the brake pad,
the electronic processor unit configured to:
receive the signals output by the sensor,
process the signals to generate data regarding the conditions of the brake pad,
transmit the data regarding the conditions of the brake pad, and control power output from the power supply,
wherein the thermal decoupler 1105, 116 comprises a plate 116 of polyimide-based polymeric material supporting the electrical circuit, see figures 2, 4 and paragraph [0043], and wherein the electrical circuit comprises electrically conductive tracks positioned on the plate.
Re: claim 17, Serra shows the electronic processor unit 1107 is configured to switch between an inactive state to an active state according to a switching strategy, see figure 9.
Re: claim 18, Serra shows the microprocessor comprises:
non-volatile memory 13 configured to store the data during the inactive state; an automatic power restoration system configured to restore the electronic processor unit from the inactive state to the active state; and
an energy consumption reduction system configured to reduce energy consumption of the electronic processor unit in at least the inactive state, see paragraph [0060].
Re: claim 20, Serra shows the brake pad further comprises a thermoelectric energy recovery unit, see paragraph [0060].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 7-12, 21 and 23-27 are rejected under 35 U.S.C. 103 as being unpatentable over Serra et al. (2017/0082164) in view of Merlo et al. (2016/0084331).
Re: claim 1, Serra shows a vehicle braking system, as in the present invention, comprising: 
a brake pad 101 comprising:
a support plate 102; 
a friction pad 103;  
a force sensor 104; and
a temperature sensor 104A;
an electrical circuit, as shown in figure 4, comprising electrical terminals arranged in a zone on the brake pad, the electrical terminals configured to receive signals from the force sensor; 
an electronic processor unit 1107 positioned external to the brake pad and within a wheel-well or on or in a wheel suspension system, see figure 2 and paragraph [0050], the electronic processor unit comprising:
an analog conditioning stage 1106 configured to condition the signals from the force sensor;
an analog to digital converter configured to convert the conditioned signals to digital signals, see paragraph [0052],
a data processor 20 configured to process data from the digital signals; and 
a transmitter 15 configured to transmit the data; and 
a thermal decoupler 1105 that physically connects the electronic processor unit to the brake pad, that electrically connects the electronic processor unit to the electrical terminals, and that provides thermal decoupling of the electronic processor unit from the brake pad, the electronic processor unit  positioned at the brake which would be no farther than about 10cm from the brake pad, see paragraph [0050] wherein Serra states that the control unit can be located at or near each respective brake which would be no farther than about 10cm from the brake pad.
Serra does not show an adjustment of the force based on the temperature measurement.  Merlo is cited to teach a braking system comprising a temperature sensor 21 and an adjustment of the force based on the temperature measurement in paragraphs [0098, 0104 and 0105].  It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the braking system of Serra to comprise the adjustment of the force based on the temperature measurement such as taught by Merlo in order to increase responsiveness of the brakes.
Re: claim 2, Serra shows the thermal decoupler 1105 comprises a cable having a plurality of electrical wires, the cable electrically connecting the electronic processor unit to the electrical terminals.
Re: claim 4, Serra shows the thermal decoupler 1105 positions the electronic processor unit 1107 a distance of at least 5 cm from the brake pad.
Re: claim 7, Serra shows the transmitter comprises a wireless transmitter, see paragraph [0051].
Re: claim 8, Serra shows the electronic processor unit 1107 further comprises a housing that contains the analog conditioning stage, analog to digital converter, data processor, and transmitter, see figure 2.
Re: claim 9, 10 and 11, Serra shows the force sensor comprises a shear force sensor, a normal force sensor or a piezoceramic sensor, see paragraph [0049].
Re: claim 12, Serra shows the force sensor is configured to generate an electrical charge signal converted by a resistor in the electrical circuit into an electric voltage signal, and wherein the data processor comprises a digital integrator configured to integrate the signals, see paragraph [0049].
Re: claim 21, Serra shows the electronic processor unit is positioned within the wheel’s diameter or axial thickness and no farther than 10 cm from the brake pad, see paragraph [0050].
Re: claim 23, Serra shows the decoupler comprises a length that is greater than or equal to an end-to-end length of the brake pad, a diameter of the brake disk, or a radius of a tire connected to the wheel, see paragraph [0050].
Re: claim 24, Serra shows in figure 9 that based on the temperature measurement, some of the data would be valid or not.  As modified, the vehicle braking system would be configured to selectively adjust some force measurements received from the force sensor based on the temperature measurements received from the temperature sensor, but not adjust other force measurements received from the force sensor based on the temperature measurements received from the temperature sensor, based on the validity of the data.
Re: claim 25, Serra shows in figure 9 that the data would be ignored if not valid.  As such, the vehicle braking system is configured to selectively ignore sensor data based on temperature measurements received from the temperature sensor.
Re: claim 26, Serra’s the vehicle braking system, as modified would be configured to adjust a sensor acquisition parameter based on temperature measurements received from the temperature sensor, see paragraph [0062].
Re: claim 27, Serra shows the sensor acquisition parameter is a sampling frequency, see paragraph [0062].

Response to Arguments
Applicant's arguments filed on 7/29/22 have been fully considered.
Applicant’s arguments with regard to claim 1 and its dependent claims are moot due to the new ground of rejection.
Applicant arguments with regard to claims 3 and 16 have been fully considered.  Applicant argued that Serra’s element 116 is not a polyimide-based polymeric material plate.  However, Applicant’s disclosure does not particularly show a plate.  Figure 3a shows an enlarged illustration of zone 12 with connecting elements 29 and electrical terminals 24, 27.  No plate is shown.  Serra shows clearly the plate 116 in a polygonal shape that supports 5 sensors 104 and electrical circuit 109, in figure 4. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 7/29/2022 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xuan Lan Nguyen whose telephone number is (571)272-7121.  The examiner can normally be reached on Monday-Friday 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
						/Xuan Lan Nguyen/                                                                            Primary Examiner, Art Unit 3657